Name: Commission Regulation (EC) No 1214/96 of 28 June 1996 amending Commission Regulation (EC) Nos 1710/95, 1711/95 and 1905/95 on the arrangements for the import of certain cereal products from certain countries
 Type: Regulation
 Subject Matter: EU finance;  trade;  plant product;  tariff policy;  international trade;  Africa
 Date Published: nan

 No L 161 /46 EN Official Journal of the European Communities 29. 6. 96 COMMISSION REGULATION (EC) No 1214/96 of 28 June 1996 amending Commission Regulation (EC) Nos 1710/95, 1711/95 and 1905/95 on the arrangements for the import of certain cereal products from certain countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, ment the agreements concluded during the Uruguay Round of multilateral trade negotiations 0 whereas, pending adoption by the Council of definitive meausres, the measures provided for by Regulations (EC) Nos 1710/95, 1711 /95 and 1905/95 should be extended until 30 June 1997; Having regard to the Treaty establishing the European Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negociations ('), and in parti ­ cular Article 3 ( 1 ) thereof, HAS ADOPTED THIS REGULATION: Article 1 Whereas Commission Regulation (EC) No 1710/95 (2) lays down transitional measures, valid until 30 June 1996, concerning the special arrangements on importation of bran, sharps and other residues of the sifting, milling or other working of certain cereals, originating in Tunisia, Algeria, Morocco or Egypt, in preparation for implemen ­ tation of the agreement on agriculture concluded in the Uruguay Round of multilateral trade negotiations; Whereas Commission Regulation (EC) No 1711 /95 (3) lays down transitional measures, valid until 30 June 1996, concerning the special arrangement for the import of durum wheat originating in Morocco required in order to implement the agreement on agriculture concluded during the Uruguay Round of multilateral trade negotia ­ tions; 1 . In Regulation (EC) No 1710/95:  the date '30 June 1996' in Article 1 is replaced by '30 June 1997',  the date '30 June 1996' in the second paragraph of Article 4 is replaced by '30 June 1997'. 2. In Regulation (EC) No 1711 /95:  the date '30 June 1996' in Article 1 is replaced by '30 June 1997',  the date '30 June 1996' in the second paragraph of Article 3 is repalced by '30 June 1997'. 3. In Regulation (EC) No 1905/95:  the date '30 June 1996' in Article 1 is replaced by '30 June 1997',  the date '30 June 1996' in the second paragraph of Article 5 is replaced by '30 June 1997' Whereas Commission Regulation (EC) No 1905/95 (4) lays down transitional measures, valid until 30 June 1996, concerning the special arrangements for the import of durum wheat, canary grass, rye and malt originating in Turkey required in order to implement the agreement on agriculture concluded during the Uruguay Round of multilateral trade negotiations; Whereas the period for the adoption of transitional measures was extended until 30 June 1997 by Council Regulation (EC) No 1193/96 of 26 June 1996 extending the period for the adoption of the transitional arrange ­ ments required in the agriculture sector in order to imple ­ Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996. Is) See page 1 of this Official Journal . (') OJ No L 349, 31 . 12. 1994, p. 105. (2) OJ No L 163, 14. 7. 1995, p. 1 . (3) OJ No L 163, 14. 7. 1995, p. 3 . ( ¦) OJ No L 182, 2. 8 . 1995, p. 7. 29 . 6 . 96 EN Official Journal of the European Communities No L 161 /47 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission